 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7   Attorney for Kenneth Moore

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   United States of America,                             Case No. 2:19-mj-00363-VCF

12                  Plaintiff,                             Stipulation to Continue Preliminary
                                                           Hearing
13          v.
                                                           (Fourth Request)
14   Kenneth Moore and Latoya Jones,

15                  Defendants.

16
17          The parties jointly request that this Court vacate the preliminary hearing scheduled for
18   November 15, 2019, and continue it for at least 90 days because:
19          1.      The government intends on making an early production of discovery to the
20   defendants in an effort to reach a pre-indictment plea agreement and lab test results remain
21   outstanding. The government intends to disclose more discovery as it becomes available, and
22   defense counsel will need time to review this discovery and discuss it with their clients.
23          2.      A pre-indictment plea agreement would obviate the need for either a
24   preliminary hearing or indictment by a grand jury.
25          3.      Defendants are not incarcerated and do not object to a continuance.
26
 1          4.      Denial of this continuance would potentially prejudice the defendants and the
 2   government and would unnecessarily consume this Court’s valuable resources.
 3          5.      Additionally, denial of this continuance could result in a miscarriage of justice.
 4   The additional time is excludable in computing the time within which the trial must
 5   commence under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), considering the factors
 6   under § 3161(h)(7)(B)(i), (iv).
 7          This is the fourth request for continuance.
 8          DATED: November 13, 2019.
 9    Rene L. Valladares                              Nicholas A. Trutanich
      Federal Public Defender                         United States Attorney
10
11        /s/ Erin Gettel                                /s/ Shaheen Torgoley
      By_____________________________                 By_____________________________
12    Erin Gettel                                     Shaheen Torgoley
      Assistant Federal Public Defender               Assistant United States Attorney
13
         /s/ Chris T. Rasmussen
14    By_____________________________
15    Chris T. Rasmussen
      Counsel for Latoya Jones
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,                            Case No. 2:19-mj-00363-VCF
 4
                    Plaintiff,                            Order Granting Fourth Stipulation to
 5                                                        Continue Preliminary Hearing
            v.
 6
     Kenneth Moore and Latoya Jones,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS ORDERED that the preliminary hearing currently scheduled on November 15, 2019,

12   at 4:00 p.m. is vacated and continued to February 13, 2020 at the hour of 4:00 p.m.

13
14          DATED this 14th day of November, 2019.

15
16
                                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
